Citation Nr: 0926403	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-39 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The Veteran had active service from January 1951 to October 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during active 
service.

2.  Tinnitus had its onset during active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2008).  

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As a result of the Board's decision to grant entitlement to 
service connection for hearing loss and tinnitus, any failure 
on the part of VA to notify and/or develop the claims 
pursuant to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009) (VCAA), cannot be considered prejudicial to the 
veteran.  The Board will therefore proceed to a review of the 
claims on the merits.  

The DD Form 214 reflects that the Veteran was attached to an 
engineering battalion during service and that his 
occupational specialty number was 3359, which the RO has 
indicated corresponds to the occupation of grader operator.  

Service medical records do not reflect any relevant 
complaints or treatment.  Whispered voice evaluation at the 
time of the Veteran's pre-induction and separation 
examinations revealed findings of 15/15.

May 2007 private medical records from Dr. Richard Rickman 
reflect that the Veteran was in Korea on the front line as a 
combat engineer.  It was also noted that he worked on heavy 
equipment and was involved in significant fighting during 
that time.  It was further indicated that he had been around 
explosions, mortars, artillery, and small-arms fire, without 
protection, and was a highly decorated Korean War Veteran.  
He reportedly began having decreased hearing and tinnitus 
after service, which had worsened over the years.  After he 
got out of the Army, he was an equipment operator for about 
15 years, and then started building houses.  It was noted 
that the Veteran had some noise exposure after the Army, but 
nothing as significant as he had during his two years in 
Korea, where they were in heavy combat.  

Examination revealed that the Veteran was obviously hard of 
hearing.  The examiner had to repeat things when he talked 
with him.  An audiogram at this time was interpreted to 
reveal bilaterally symmetric moderate to severe to profound 
sensorineural hearing loss, slightly worse in his left ear 
compared with the right.  The right ear was noted to reveal a 
speech reception threshold (SRT) of 80, and speech 
discrimination of 68 percent.  His left ear was noted to 
reveal a SRT of 75, and speech discrimination of 24 percent.  
It was the examiner's opinion that the Veteran had bilateral 
hearing loss that was severe to profound that more likely 
than not was related to his noise exposure during his U.S. 
Army.  The examiner noted again that the Veteran had been in 
heavy combat for over two years and was highly decorated, and 
that this and the machines he was driving accounted for his 
noise exposure.  He also had some noise exposure after the 
war but nothing to the degree that he had during service.  It 
was the examiner's opinion that the Veteran also had 
tinnitus, which more likely than not was secondary to the 
Veteran's service in the U.S. Army.  

In March 2008, the Veteran provided an article from the 
Institute of Medicine regarding the subject of noise-induced 
hearing loss and tinnitus associated with military service 
since World War II.  


II.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court), has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Board has considered the evidence relevant to these 
claims, and first finds that while there are no VA 
audiological results, the audiological examination results of 
Dr. Rickman together with his diagnoses of bilaterally 
symmetric moderate to severe to profound sensorineural 
hearing loss and tinnitus are sufficient to support findings 
of current hearing disability for VA benefits purposes 
(38 C.F.R. § 3.385 (2008)), and tinnitus.  

In addition, while the Veteran's assertions regarding his 
exposure to noise in combat conditions has not been verified, 
the Veteran's assertion that he was exposed to noise during 
service due to the operation of heavy equipment is 
corroborated by his occupational specialty during service and 
his attachment to an engineering battalion.  Thus, the Board 
also finds that there is sufficient evidence of the Veteran's 
exposure to acoustic trauma during service.  

Moreover, in May 2007, at the same time Dr. Rickman found 
that the Veteran had both hearing loss and tinnitus, he 
further concluded that it was more likely than not that these 
conditions were related to his noise exposure during his U.S. 
Army, further noting that this noise exposure included his 
operation of machines during service.  Thus, although the 
Board agrees that this opinion is somewhat deficient in its 
reliance on incorrect assumptions regarding the Veteran's 
exposure to noise in combat conditions, the opinion otherwise 
accurately reflects the Veteran's exposure to noise during 
service.  Accordingly, there is some support for the 
examiner's opinion, and the opinion is therefore entitled to 
at least some probative value.  There is also no medical 
opinion that contradicts this opinion.  In addition, the 
Board finds that the fact that the opinion fails to account 
for the Veteran's pre-service exposure to loud equipment is 
of no consequence since there was no notation of hearing loss 
or tinnitus at the time of service entry, and the Veteran is 
therefore entitled to a presumption of soundness with respect 
to these conditions.  

Accordingly, because the evidence reflects some exposure to 
excessive noise during service, and the Veteran's tinnitus 
and a hearing loss by VA standards has been documented and 
found to be consistent with noise exposure during active 
service, with one opinion in favor of service connection for 
hearing loss and tinnitus and none against, the Board will 
given the Veteran the benefit of the doubt, and find that the 
Veteran's bilateral hearing loss and tinnitus had their onset 
during active service.  Consequently, the Board finds that 
the evidence supports entitlement to service connection for 
bilateral hearing loss and tinnitus.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


